Citation Nr: 1223984	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-46 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The appellant had active service from October 1955 to October 1959.  He also served in the National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in April 2012.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The weight of the competent evidence is in relative equipoise on the question of whether a left knee disorder, presently shown to be manifested by degenerative arthritis, status post total knee replacement, and a right knee disorder, presently shown to be manifested by degenerative arthritis, is related to an injury during the Veteran's National Guard service in July 1965.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his left knee disability,  manifested by degenerative arthritis, status post total knee replacement, is due to disease or injury that was incurred in or aggravated by National Guard service.  38 U.S.C.A. §§ 101, 1110; 38 C.F.R. §§ 3.303, 3.304.  

2.  By extending the benefit of the doubt to the Veteran, his right knee disability,  manifested by degenerative arthritis, is due to disease or injury that was incurred in or aggravated by National Guard service.  38 U.S.C.A. §§ 101, 1110; 38 C.F.R. §§ 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has a left knee and right knee disorder due to an injury during National Guard service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Active Duty for Training (ADT) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).   Service connection may be granted for injury or disease incurred while on ACDUTRA.  38 U.S.C.A. § 101(24).  Inactive Duty for Training (IADT), by comparison, is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred while on IADT, but not for disease.  38 U.S.C.A. § 101(24).  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

If a veteran's service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).   There is also a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where presumed destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

In the instant case, the Board finds that the evidence is at least in a state of relative equipoise in showing that the Veteran has a current left knee and right knee disorder due to an injury during service.  

First, the evidence demonstrates an injury during service.  

In particular, the Veteran testified at his Board hearing that he was injured during National Guard summer camp in July 1965.  See Hr'g Tr. 3-4.  Specifically, that a "tug," which he described as a little tractor that pulls aircraft, was blown into him by the thrust of an F-100 aircraft.  Hr'g Tr. 3, 6-7.  This "tug" slammed his legs into the door of a truck, causing the injury.  Hr'g Tr. 3.  He was sent to a doctor, but simply told that the swelling would go down.  Hr'g Tr. 4.  

In support of the Veteran's claim, a witness wrote in an August 2010 letter that he had been the person operating the tug that struck the Veteran's knees, pinning him between the tug and a pick-up.  

The Board notes that the Veteran's service treatment records (STRs) confirm that he was injured during National Guard service in July 1965.  The incident is described as involving a "tug" on the flight line rolling backward into his right leg.  Otherwise, the Veteran's service records are unavailable.  

The Board finds that this evidence establishes that the Veteran as likely as not suffered an injury to both knees during National Guard service in July 1965.  The Veteran's own testimony is particularly credible, competent, and persuasive evidence on this question.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although he testified that the incident occurred in July 1966, the Board finds that this inconsistency is immaterial in this situation due to the length of time that has elapsed.  Moreover, although the record does not show whether this incident occurred during ADT or IADT, the Board reiterates that service connection may be granted for an injury, such as this, regardless of whether the duty was ADT or IADT.  See 38 U.S.C.A. § 101(23), (24); Allen v. Nicholson, 21 Vet. App. 54, 58 (2007).

Accordingly, the evidence confirms in-service incurrence of an injury to the Veteran's knees.  See Davidson, 581 F.3d at 1316.  

Second, the competent and credible evidence also shows a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Davidson, 581 F.3d at 1316.  Particularly, the Veteran testified at his Board hearing that he sought treatment for his ongoing knee symptoms upon returning home from National Guard duty, and that he was subsequently seen many times by his doctor.  Hr'g Tr. 4, 8.  The Board again finds that the Veteran's testimony is competent and credible evidence of a continuity of symptomatology after service.  

Finally, the most recent evidence of record shows a current diagnosis of a left knee disorder and right knee disorder.  In particular, the Veteran underwent a VA examination in December 2009 (discussed in more detail immediately below), which resulted in a diagnosis of degenerative arthritis of the right knee and degenerative arthritis of the left knee, total knee replacement.  

Concurrently, the evidence of record before the Board includes conflicting opinions regarding whether the Veteran's in-service injury and post-service symptomatology is related to the current disorders.  

On the one hand, a VA examiner reviewed the matter in December 2009, but concluded that the Veteran's degenerative arthritis of the left knee is not related to his injury during service, and it was therefore less likely than not that the current knee pain is related to his service.  The VA examiner reasoned that the Veteran's service records show an injury to the posterior tibia, but the knee was "not addressed."  

The Board finds, after careful consideration, that the December 2009 VA examiner's opinion has minimal probative weight, as it is unclear.  Significantly, the VA examiner appears to conflate the left knee and right knee.  In other words, the VA examiner initially observes that "[t]he question is asked does [the Veteran] have a right knee condition as related to his injury in the service."  Yet, the VA examiner ultimately provided an opinion regarding the left knee only.  It is unclear whether this switch from the right knee to the left knee was intentional or a misunderstanding by the examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a VA examination is probative where it provides a fully articulated opinion.).  

More significantly, the VA examiner's opinion is conclusory where addressing whether the injury during service, without regard to the location of the injury as documented in the STRs, could have nonetheless resulted in the current knee disorders, which is the central question in this case.  See id. (the most probative value of a medical opinion comes from its reasoning ).  The VA examiner's opinion impermissibly relies on the lack of a documented injury directly to the knees as the basis for the unfavorable opinion.  See, e.g., Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011) (explaining that an absence of evidence should not be considered substantive negative evidence). 

For these reasons, the December 2009 VA examination has minimal probative value. 

Conflicting with the December 2009 VA examiner's opinion, the Veteran testified at his Board hearing that a private (non-VA) physician expressly informed him that his current knee disorders are due to the injury during service.  The Board finds that although a copy of this opinion is not otherwise documented in the evidentiary record, the Veteran's own report of the opinion is nonetheless credible and competent evidence of the opinion.  See Jandreau, 492 F.3d 1372, 1376-77 (lay statements are competent where reporting a contemporaneous medical diagnosis).  

In light of these conflicting medical opinions, the Board finds that the evidence is at least in a state of relative equipoise in showing that the current disorders of the right knee and left knee are as likely as not due to the injury during service.  

For these reasons, the Board finds that there is an approximate balance of positive and negative evidence on all material issues in this appeal.  Accordingly, by extending the Veteran the benefit of doubt, service connection is warranted.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.   

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  




ORDER

Service connection for a left knee disorder, presently manifested by degenerative arthritis, status post total knee replacement, is granted.  

Service connection for a right knee disorder, presently manifested by degenerative arthritis, is granted.  



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


